Citation Nr: 1710799	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased initial rating for cervical spine with degenerative joint and disc disease C4-7 and degenerative disc disease C2-4, evaluated as 10 percent disabling prior to December 9, 2011, as 20 percent disabling from December 9, 2011 to March 13, 2014, as 100 percent disabling from March 14, 2014 to April 30, 2014, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1972, from September 1998 to May 1999, and from October 2004 to July 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a videoconference hearing held in September 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  The claim was previously remanded by the Board in December 2010 for further development.

During the pendency of this appeal, the RO changed the rating for the Veteran's cervical spine disability in two separate rating decisions.  Specifically, an April 2013 rating decision increased the rating for the Veteran's cervical spine disability from 10 percent to 20 percent, effective December 9, 2011, and a May 2015 rating decision assigned a temporary rating of 100 percent, effective March 14, 2014, and a 20 percent rating, effective May 1, 2014 for the cervical spine disability.  As some of the ratings do not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial increased rating for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the current bilateral hearing loss began during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, including hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as indicated below, there are no records of such, and therefore, the presumption is inapplicable.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  



Analysis

The Veteran filed the current claim for service connection for bilateral hearing loss in July 2006.  The original application for the claim was signed and dated July 17, 2006 with a filing date of July 19, 2006.  Since the Veteran's last day of active service was July 19, 2006, both of these dates are within the Veteran's last period of active service.  The Veteran believes that he has bilateral hearing loss as a result of acoustic trauma sustained in active service.  He asserts that he was exposed to loud artillery noise and rocket and mortar attacks while serving in combat during active service.  The Veteran also reported acoustic trauma as a helicopter pilot that involved weapons firing and standing next to the helicopter engine and transmission door, which subjected the Veteran to high sound pressure levels.  Service personnel records confirm the Veteran's combat service and military occupational specialty (MOS) that included pilot and helicopter mechanic during active service.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while on active service.  

Service treatment records (STRs) show that the Veteran underwent several audiometric testing during his military service.  

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses).  

The Veteran was afforded an enlistment examination in June 1966.  Testing in June 1966 showed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

Testing in October 1966 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)
N/A
-10 (-5)
LEFT
0 (15)
-10 (0)
-10 (0)
N/A
-10 (-5)

Testing in November 1966 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

Testing in April 1968 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
5
10
15

Testing in March 1970 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

Testing in March 1971 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
10
0
0
N/A
0

Testing at the separation examination from his first period of service in March 1972 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
0
LEFT
10
0
0
N/A
10

Testing at the separation examination from his second period of service in May 1999 showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
10
LEFT
10
5
10
20
5

The above audiograms performed revealed that he did not have bilateral hearing loss disability for VA purposes during the first period of service or at separation from the second period of service but revealed some fluctuating hearing thresholds that noted some decrease in hearing acuity from the first period of service at separation to the second period of service at separation.  The Board notes the STRs show complaints of ear-related issues in February 1968 and January 1972 during active service; however, there were no complaints of or treatment for hearing loss.

A September 2006 VA treatment record noted the Veteran's bilateral hearing was within normal limits.

The Veteran was provided a VA audiology examination in December 2006.  During examination, the Veteran reported a history of noise exposure to helicopter, turbine engines, and explosions while wearing ear protection in the military.  The Veteran denied post-service history of noise exposure.  On the authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
20
15
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

After examination, the examiner determined the Veteran's bilateral hearing was within normal limits for rating purposes.  As such, no etiological opinion regarding the Veteran's claimed bilateral hearing loss was provided. 

In an April 2010 VA treatment record, the Veteran reported increased difficulty understanding conversation.  The evaluating audiologist noted a mild progression of hearing loss in the higher frequency bilaterally since the 2006 audiogram.  The audiologist also assessed that in the right ear, hearing was within normal limits through 2000 Hz with sloping to a mild high frequency with sensorineural hearing loss (SNHL) at 6000 Hz and 8000 Hz.  In the left ear, hearing was within normal limits at 250 Hz to 4000 Hz with sloping to a mild high frequency SNHL at 3000 Hz and 4000 Hz, recovering to within normal limits at 6000 Hz and 8000 Hz.  The Veteran was also subsequently fitted for hearing aids in his left ear for a trial period.

The Veteran underwent another VA audiology examination in May 2010.  During examination, the Veteran reported a history of noise exposure to helicopters and rockets during military service.  The Veteran denied post-service noise exposure and reported to have worked for American Express for 23 years.  On the authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
20
20
20
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

After examination, the examiner determined the Veteran's bilateral hearing was not disabled for VA purposes.  As a result, no etiological opinion regarding the Veteran's claimed bilateral hearing loss was provided. 

A July 2010 VA treatment record noted that the VA had issued the Veteran a hearing aid for his left ear.  

The Veteran underwent another VA audiology examination in November 2011.  During examination, the Veteran reported that he taught and that he could not hear his students and that they sounded like they were mumbling.  The Veteran also reported wearing a hearing aid in his left ear.  On the authorized audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
30
25
20
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The audiological evaluation revealed the Veteran's right ear hearing was not disabled for VA purposes but that there was left ear hearing loss for VA purposes.  The examiner noted the Veteran's period of service as a helicopter pilot, quartermaster, and colonel.  The examiner also noted the Veteran's exposure to helicopters, machine guns, rockets, improvised explosive devices (IEDs), rocket-propelled grenades (RPGs), and mortars with no use of ear protection and that the Veteran served in Iraq and Vietnam.  The examiner noted there was negative pre-military noise exposure but noted the Veteran was exposed to runway noise with no ear protection when he worked for the Department of Transportation for three and a half years.  The examiner noted that at the time of examination the Veteran worked as a teacher part-time and had no noisy hobbies.  After examination, the examiner opined it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's treatment records indicated that the Veteran's hearing was within normal limits on September 20, 2006, shortly after separation from service.  The examiner referenced an Institute of Medicine's Report on noise exposure in the military that concluded that in cases where there were normal entrance and separation exams, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to military service.  The examiner also noted there did not appear to be any new evidence to contradict the previous rating decision denying entitlement to service connection for bilateral hearing loss.

At the September 2010 Board hearing, the Veteran reported that immediately upon graduation from military flight school, he was sent to Vietnam for 19 months where he was a helicopter pilot.  The Veteran reported that as a pilot, he flew helicopter gun shoots and troop carriers.  The Veteran reported that he got shot down five times and that he was machine gunned, shot at, rocketed and mortared during the 19 months he was in Vietnam.  The Veteran reported that he had severe tinnitus and hearing loss as a result of that experience and that procedures in those days required one pilot outside the aircraft within 18 inches of the transmission door.  The Veteran's representative noted the Veteran was service connected for tinnitus and that soon after the 2006 VA examination, he had another audiological test completed at the VA, which concluded hearing loss problems and had issued the Veteran hearing aids.  The Veteran's representative also noted that the Veteran has had hearing loss problems that existed since long after duties based on his MOS.

The Veteran underwent another VA audiology examination in July 2015.  During examination, the Veteran reported wearing a hearing aid in his left ear that was furnished through the VA.  The Veteran also reported that his family had yelled at him that the television was too loud and that when he was teaching, he had a hard time hearing his students.  On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
40
LEFT
25
20
20
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The audiological evaluation revealed the Veteran's bilateral hearing was disabling for VA purposes.  The examiner noted the Veteran's periods of service and that the Veteran was a combat officer that was exposed to helicopters, flight line noise, mortars, IEDs, rockets, and gunfire with occasional use of ear protection.  The examiner noted that the Veteran served in Vietnam, the Serbian conflict, and Iraq.  The examiner noted that prior to military service, the Veteran reported to have worked a summer on a farm and was exposed to diesel tractors with no use of ear protection.  The examiner also noted that post-military service, the Veteran was exposed to flight line noise with no ear protection when he worked for the Department of Transportation and Aviation.  The examiner noted that at the time of examination the Veteran was unemployed and had denied having any noisy hobbies.  After examination, the examiner opined it was not at least as likely as not that the Veteran's hearing loss in the right and left ear was caused by or a result of an event in military service and that there was no hearing loss prior to service.  In the opinion's rationale, the examiner referenced an Institute of Medicine's Report on noise exposure in the military that concluded a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner noted that the report also stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  As a result, the examiner concluded that given there was no significant shift in hearing levels greater than normal measurement variability during the Veteran's military service and considering there was no record of complaint or treatment of hearing loss in the STRs, it is less likely as not that the hearing loss is related to military noise exposure.  

The Board is not persuaded by the opinions of the November 2011 and July 2015 VA audiological examiners.  Their opinions were based primarily on the lack of hearing loss for VA purposes during active service.  However, the Board notes the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  They also did not adequately consider the Veteran's acoustic trauma exposure.  

The Board finds the Veteran's account of decreased hearing acuity beginning in service and occurring continuously since service to be credible.  The Veteran is competent to describe a decreased level of hearing throughout the years since leaving service.  Although he would not be competent to actually diagnose himself with hearing loss for VA purposes, the Board points out that 38 C.F.R. § 3.385 only controls whether the Veteran met VA's definition of hearing loss; it does not inform whether or not there was some degree of decreased auditory acuity in the years since service.  In this case, the medical evidence does demonstrate that the Veteran has hearing loss for VA purposes, and the only remaining question is whether it is related to service.

In this case, the Veteran was exposed to acoustic trauma, and the fact that he was in combat means that there is also a presumption of a resulting injury in service.  The Board points out that in some cases, a Veteran's statements and testimony can serve to address etiology.  See 38 U.S.C.A. § 1154(a) (West 2014).  In this case, given the presumption of an injury to the Veteran's hearing in service, and as the Veteran has presented competent and credible testimony concerning decreased auditory acuity consistently since that time, the Board finds that the Veteran's testimony suffices to establish the presence of a chronic hearing disorder since service to the presence.  

The Board consequently finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Remand is required regarding the issue of entitlement to an initial increased rating for cervical spine disability.  Although VA examinations were conducted on the Veteran's cervical spine disability in January 2007, May 2010, December 2011, and July 2015, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from those examinations appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected cervical spine disability.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


